Citation Nr: 9903494	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1968.  He died in November 1985.  The appellant has 
been recognized as his surviving spouse.  

This is an appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office Detroit, 
Michigan, Committee on Waivers and Compromises which denied 
entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.  The basis for the decision 
was that there had been willful misrepresentation on the part 
of the appellant in creation of the overpayment by failing to 
report her wages to the VA.  The overpayment is in the amount 
of $11,743.74 and covered a period from December 1992 to 
April 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  In June 1987 the appellant was awarded improved death 
pension as unremarried widow of the veteran effective in 
March of that year. 

3.  In May 1995 the regional office reduced the appellant's 
award of improved death pension effective in December 1992 
based on unreported wages.  This action resulted in the 
overpayment in question. 

4.  The appellant had earned income from 1992 through late 
1995, but failed to report the receipt of such income and 
repeatedly denied having any earned income on eligibility 
reports she submitted during the period.


CONCLUSIONS OF LAW

1.  The appellant's failure to inform the VA of her income 
over several years, and repeated denial of such income on 
reports submitted constitutes willful misrepresentation of a 
material fact or a willful failure to disclose a material 
fact with knowledge that such misrepresentation or failure 
would result in the erroneous award or erroneous retention of 
VA benefits.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 3.1 (1998); Farless v. Derwinski, 2 Vet. App. 555 
(1992).

2.  The misrepresentation on the part of appellant in 
creation of the overpayment of improved death pension 
benefits precludes waiver consideration.  38 U.S.C.A. 
§§ 5107, 5302(c) (West 1991); 38 C.F.R. § 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

The record reflects that in October 1987 the appellant was 
awarded improved death pension as unremarried widow of the 
veteran effective in March 1987.  Her award was based on her 
report that she had no income from any source.

On an eligibility verification report dated in January 1992, 
the appellant indicated that she had no income including 
wages.  

In June 1992 the regional office received information that 
the appellant had been remarried.  In September 1992 the 
regional office asked her to verify whether or not she had 
been remarried since the death of the veteran.  In a 
September 1992 statement, the appellant indicated that there 
was no truth in the statement that she had been married to 
Donald.  She stated that all they had done was date.  She 
reported that they had not resided together.  

The record reflects that the regional office in September 
1992 received a copy of a marriage certificate reflecting the 
marriage of the appellant and Donald in November 1987.  There 
was also received a copy of a divorce decree reflecting their 
divorce in September 1989.

In October 1992 the appellant advised the regional office 
that she had been married in name only, for tax purposes.  
She stated that she had not married again since 1989 and did 
not plan to do so.  She reported that they had not lived in 
the same household and he did not support her in any way.

In November 1992 the regional office terminated the 
appellant's award of improved death pension for the period 
from November 1987 to December 1992.  It was considered that 
a reopened claim had been submitted by her in December 1992.  
This action created an overpayment of $21,896.  

In March 1993 the Committee on Waivers and Compromises 
granted the appellant's request for a waiver of recovery of 
$13,952 which represented the overpayment from September 1989 
to December 1992 since the appellant had not been married 
during that period of time.  Waiver of recovery of the 
remaining portion of the overpayment of $7,944 during the 
period from November 1987 to September 1989 was not granted.  

The record reflects that on eligibility verification reports 
dated in January and November 1993 the appellant indicated 
that she had no income from any source including wages.  

In February 1995 the regional office notified the appellant 
that it proposed to reduce her award effective in December 
1992 since information had been received that she had had 
wages of $4,318 in 1992 and $4882 in 1993.  In May 1995 the 
regional office reduced the appellant's award of improved 
death pension effective in December 1992 based on wages of 
$4,318.  For 1993 and 1994 her award was based on wages of 
$4,882.  These actions resulted in the overpayment in 
question.  The appellant has not questioned the amounts of 
wages used by the regional office to adjust her award.  In 
July 1995 the appellant stated that she had worked since 1991 
and was still working.  The appellant subsequently indicated 
that she had worked until October 1995 and then drawn 
unemployment until March 1996.  She has not furnished any 
plausible income information.  

In the September 1995 decision by the Committee on Waivers 
and Compromises it was held that there had been willful 
misrepresentation on the part of the appellant, and that her 
willful misrepresentation had resulted in the overpayment.  
Thus, her request for waiver of recovery of the overpayment 
was denied.  

In May 1997 the RO informed the appellant that it had 
determined that her income for 1994 was $6,185 and that she 
had subsequent income.  Her award was retroactively further 
reduced, effective February 1, 1994.  This action apparently 
resulted in an additional overpayment being charged to the 
appellant.  The current record does not indicate that the 
appellant has disagreed with that award action and it is not 
part of the question before the Board on appeal.  


Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).  

As used in 38 U.S.C.A. § 110 and 1159 and implementing 
regulations, fraud means an intentional misrepresentation of 
fact or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining eligibility for VA 
benefits with knowledge that the misrepresentation or failure 
to disclose may result in the erroneous award or retention of 
such benefits.  38 C.F.R. § 3.1(aa).  Fraud and 
misrepresentation both contain common characteristics and are 
considered as a single element.  The burden of proof to 
establish fraud or misrepresentation lies solely with the VA.  

In this case, the record reflects that the appellant had been 
informed that the rate of pension paid depended in part upon 
the amount of her income and she had been asked to notify the 
VA immediately if there was any change in income.  She was 
informed that if she did not notify the VA right away an 
overpayment might result which would be subject to recovery.  
Although the appellant was in receipt of wages from 1992 
until late 1995, the regional office initially learned of her 
wages from a source other than the appellant.  In fact, on 
eligibility verification reports submitted in 1992 and 1993 
she specifically indicated that she had no income including 
wages.  Further, on a financial status report dated in 
November 1992 and submitted in connection with her request 
for waiver of recovery of a prior overpayment, she entered 
"NA" or "does not apply" in those blocks pertaining to 
employment and wages.  She indicated that she had no income 
from any source, although she later confirmed that she had 
been working since 1991.  The information submitted by the 
appellant was clearly incorrect and caused the overpayment in 
question.  The questions on the forms are clear, and the 
appellant has offered no explanation for her failure to 
respond accurately.  Clearly, she was aware or should have 
been aware that her wages would have an effect on the rate of 
pension being paid.  She did not timely report it; instead, 
she provided incorrect information.  

Under the circumstances of this case, the Board finds that 
there was willful misrepresentation of material facts or the 
willful failure to disclose material facts that was done with 
the appellant's knowledge that such misrepresentation or 
failure would result in the erroneous award or erroneous 
retention of VA benefits.  Accordingly, the Board concludes 
that there was misrepresentation on the part of the appellant 
in creation of the overpayment in this case.  Her request for 
waiver of recovery of the indebtedness is therefore barred on 
that basis.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965.  
Although the appellant has maintained that recovery of the 
overpayment would result in severe financial hardship for 
her, the question of financial hardship is not reached when 
there has been misrepresentation on the part of a claimant in 
connection with an overpayment of VA benefits.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits is not established.  The 
appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals
CATLIN


- 5 -
